Citation Nr: 0405553	
Decision Date: 03/01/04    Archive Date: 03/11/04

DOCKET NO.  03-09 205	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUES

1.  Entitlement to a compensable evaluation for a bilateral 
hearing loss disorder during the period from May 17, 2001, to 
June 17, 2003.

2.  Entitlement to an increased rating for a bilateral 
hearing loss disorder, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran had active military service from September 1955 
to January 1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida, which 
granted service connection for a bilateral hearing loss 
disability by rating decision dated in October 2001 and 
assigned a noncompensable evaluation, effective from May 17, 
2001, the date of receipt of the veteran's claim for service 
connection.   The veteran disagreed with the rating by 
correspondence dated in November 2001 and a statement of the 
case was issued.  A timely substantive appeal followed.

Subsequently, by rating action in September 2003, the rating 
for a bilateral hearing loss was increased to 30 percent 
effective from June 18, 2003, the date of a private 
audiogram.  

A claim of entitlement to an increased rating placed in 
appellate status by disagreement with the original or initial 
rating award (service connection having been allowed) but not 
yet ultimately resolved, remains an "original claim" and is 
not a new claim for increase.  Fenderson v. West, 12 Vet. 
App. 119 (1999).   In such cases, separate compensable 
evaluations must be assigned for separate periods of time if 
such distinct periods are shown by the competent evidence of 
record during the pendency of the appeal, a practice known as 
"staged" ratings.  Id. at 126.  

Since the veteran perfected his appeal from the initial 
assignment of a disability rating for his bilateral hearing 
loss, the Board will address whether he was entitled to a 
compensable disability rating from May 17, 2001, to June 17, 
2003, and whether he is entitled to a disability rating 
higher than 30 percent from June 18, 2003, or earlier.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claims and has 
sufficiently notified him of the information and evidence 
necessary to substantiate his claims.

2.  Audiometric evaluations during the period from May 17, 
2001 to June 17, 2003, for VA compensation purposes revealed 
Level III hearing acuity in both ears.

3.  A private audiometric evaluation for bilateral hearing 
loss on June 18, 2003, revealed Level VI hearing acuity in 
the right ear and Level VII hearing acuity in the left ear.  
A September 2003 VA audiometric evaluation for VA 
compensation purposes revealed Level VI hearing acuity in 
both ears.


CONCLUSIONS OF LAW

1.  The requirements for a compensable rating for bilateral 
hearing loss during the period from May 17, 2001 to June 17, 
2003 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.85, 4.87, Tables VI, VII (2003).

2.  The requirements for a rating in excess of 30 percent for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.85, 4.87, Tables 
VI, VIA, VII (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background.   Service medical records show that an 
audiological evaluation in April 1966 revealed hearing 
abnormalities bilaterally at 4000 and 6000 Hertz (Hz).  The 
veteran's discharge examination dated January 1968 reported a 
history of abscesses in the veteran's ears as a child.  In 
addition an audiometer test again revealed hearing 
abnormalities bilaterally at 4000 and 6000 Hz.  

The first evidence of a hearing condition post service was in 
a VA audiology consultation in May 2001.  The veteran 
complained of difficulty understanding words in general 
conversation.  He reported noise exposure in service while in 
close proximity to aircraft and in rifle training.  An 
audiogram revealed pure tone thresholds, in decibels (db), as 
follows:





HERTZ


1000
2000
3000
4000
RIGHT
25
30
70
80
LEFT
30
40
75
80

Average pure	tone thresholds were 51 db for the right ear, 
and 58 db for the left ear.  
The diagnosis was mild to profound bilateral hearing loss, 
with speech discrimination within normal limits bilaterally.  

The veteran filed his initial claim for service connection 
for a hearing condition in May 2001.  

An October 2001 VA audiologic examination revealed pure tone 
thresholds, in decibels, as follows:




HERTZ


1000
2000
3000
4000
RIGHT
40
45
75
90
LEFT
35
45
75
80

Average pure	tone thresholds were 63 db for the right ear, 
and 59 db for the left ear.  Speech audiometry revealed 
speech recognition ability of 86 percent for the right ear, 
and 86 percent for the left ear.  The diagnosis was mild to 
profound bilateral hearing loss, with good speech 
discrimination bilaterally.  The examiner opined that it was 
as likely as not that the hearing loss was associated with 
the veteran's military noise exposure.

By rating action in October 2001, service connection for a 
bilateral hearing loss was granted and a noncompensable 
rating was assigned from May 17, 2001, the date of the claim.

The veteran in July 2003 submitted a private audiology 
examination report dated June 18, 2003, from Broadwater 
Hearing Care, Inc.  This report revealed pure tone 
thresholds, in decibels, as follows:




HERTZ


1000
2000
3000
4000
RIGHT
60
70
90
85
LEFT
65
70
85
90

Average pure	tone thresholds were 76 db for the right ear, 
and 78 db for the left ear.  Speech audiometry revealed 
speech recognition ability of 88 percent for the right ear, 
and 92 percent for the left ear.  

In September 2003, the veteran was afforded a VA audiologic 
examination.  The veteran complained of decreased hearing 
since service, and since his previous examination in 2001.  
He had difficulty understanding conversations.  Examination 
revealed clear canals with tympanic membranes visualized 
bilaterally.  Pure tone thresholds, in decibels, were as 
follows:





HERTZ


1000
2000
3000
4000
RIGHT
55
55
80
90
LEFT
55
60
80
85

Average pure	tone thresholds were 70 db for the right ear, 
and 70 db for the left ear.  Speech audiometry revealed 
speech recognition ability of 92 percent for the right ear 
and 88 percent for the left ear.  The diagnosis was moderate 
to severe profound hearing loss.  The examiner noted 
excellent word recognition in the right ear and good 
recognition in the left ear.  Continued use of hearing aids 
was recommended.

By rating action in September 2003, the noncompensable rating 
for a bilateral hearing loss was increased to 30 percent.  
The increased rating was assigned from June 18, 2003, the 
date of the private audiogram submitted by the veteran.

Criteria and Analysis.   Disability evaluations are 
determined by the application of the VA's Schedule for Rating 
Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The 
percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2003).

The Court has held that separate or "staged" schedular 
disability ratings may be assigned subsequent to an initial 
award of service connection based upon the facts in each 
case.  See Fenderson v. West, 12 Vet. App. 119 (1999).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2003).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2003).

The Court has held that the assignment of disability ratings 
for hearing impairment are to be derived by the mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  
VA regulations require that an examination for hearing 
impairment for VA purposes must be conducted by a state-
licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a puretone audiometry 
test.  38 C.F.R. § 4.85 (2003).

The Rating Schedule provides a table for ratings purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, established by a state-
licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
puretone threshold average which is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four.  See 38 C.F.R. § 4.85.  Table VII is used to determine 
the percentage evaluation by combining the Roman numeral 
designations for hearing impairment of each ear.  Id.  If 
impaired hearing is service-connected in only one ear, in 
order to determine the percentage evaluation from Table VII, 
the non-service-connected ear will be assigned a Roman 
Numeral designation for hearing impairment of I, subject to 
the provisions of 38 C.F.R. § 3.383.  38 C.F.R. § 4.85(f).

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIA, whichever results in the higher numeral.  
Each ear will be evaluated separately.  See 38 C.F.R. § 
4.86(a) (2003).  When the puretone threshold is 30 decibels 
or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table Via, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  See 38 C.F.R. § 4.86(b) (2003).

In this case, VA audiometric evaluations show that during the 
period from May 17, 2001, to June 17, 2003, findings for VA 
purposes revealed Level III hearing acuity in both ears.  See 
38 C.F.R. §§ 4.85, Table VI.  These findings do not support 
the assignment of a compensable rating for hearing loss.

The results of a private audiologic examination done on June 
18, 2003, revealed findings which support numeral 
designations for hearing impairment of Level VI for the right 
ear and Level VII for the left ear.  See 38 C.F.R. §§ 4.85, 
Table VIA.  These findings warranted a 30 percent disability 
rating.  See 38 C.F.R. § 4.85, Table VII. 

The September 2003 VA audiologic examination revealed 
findings which equated to Level VI hearing acuity in both 
ears.  These findings also warranted a 30 percent disability 
rating.  See 38 C.F.R. § 4.85, Table VII. 

No competent evidence has been received which would indicate 
that the veteran's hearing loss was so severe as to warrant a 
compensable rating prior to June 2003.  In addition the 
evidence does not demonstrate more than a 30 percent hearing 
disorder is warranted subsequent to June 2003   Therefore, 
the Board finds that entitlement to higher ratings is not 
warranted for either period.

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no provision upon which to 
assign any higher ratings. 

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The Board finds the 
preponderance of the evidence is against the veteran's claims 
for a compensable evaluation for a bilateral hearing loss 
disorder during the period from May 17, 2001, to June 17, 
2003, and for an increased rating for a bilateral hearing 
loss disorder, currently evaluated as 30 percent disabling.

Finally, in denying the veteran's claims, the Board has 
considered the Veterans Claims Assistance Act of 2000 (VCAA), 
which, among other things, redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The law 
also eliminated the concept of well-groundedness and is 
applicable to all claims filed on or after the date of 
enactment or those filed before the date of enactment but not 
yet final as of that date.  38 U.S.C.A. § 5103A (West 2002).  
Additionally, in August 2001, VA issued regulations 
implementing the provisions of VCAA "to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits."  In this case, VA's duties have been fulfilled 
to the extent possible with regard to the issues decided in 
this decision.  

First, VA must now notify the veteran of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary, that is necessary to substantiate the claim, and 
indicate which portion of that information and evidence, if 
any, is to be provided by the veteran and which portion, if 
any, the Secretary will attempt to obtain on behalf of the 
veteran .  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Next, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim, 
unless no reasonable possibility exists that such assistance 
would aid in that endeavor.  38 U.S.C.A. § 5103A (West 2002).

The veteran filed his claim for benefits in May 2001.  In 
July 2001, he was informed what evidence the RO needed as 
well as VA's duty to notify and to assist the veteran in the 
preparation of his claim.  He was asked for various 
information, including private treatment records, and told 
that he needed to submit medical evidence showing treatment 
and diagnoses for the claims made.  He was told that VA would 
obtain VA medical records and that he was given examples of 
the type of evidence (medical and non-medical evidence, such 
as buddy statements, insurance statements, etc.) he should 
submit in support of his claim.  He was told where to send 
the information and was told that VA would obtain records for 
him. 

Because the veteran was told what evidence was needed to 
support his claim, what evidence he needed to provide (such 
as private medical records, buddy statements, employment 
physicals, etc.), the Board finds that all reasonable efforts 
to secure and develop the evidence that is necessary for an 
equitable disposition of the claims on appeal have been made 
by the agency of original jurisdiction.  VA has substantially 
met the requirements of the VCAA.  Every possible avenue of 
assistance has been explored, and the veteran has had ample 
notice of what might be required or helpful to his case.   
The veteran informed the RO by letter dated in July 2001 that 
he had never been treated anywhere other than VA for his 
hearing loss and there were no treatment records other than 
VA records.  In October 2001, the RO granted his claim for 
service connection for a bilateral hearing loss.  

Finally, the Veterans Claims Court has recently held that VA 
must provide notice of what is needed to support a claim 
prior to an initial unfavorable RO decision.  See Pelegrini 
v. Principi, No. 01-944, 2004 U.S. App. Vet Claims LEXIS 11 
(January 4, 2004).  However, the increased rating claims are, 
in essence, derivative of the October 2001 rating decision 
that established entitlement to service connection for 
hearing loss and rated this condition as 0 percent disabling 
effective as of May 17, 2001, and are not based upon receipt 
of an application for benefits.  See VAOPGCPREC 8-2003 
(holding that 38 U.S.C.A. § 5103(a) did not require VA 
provide notice of the information and evidence necessary to 
substantiate a newly raised issue arising from a notice of 
disagreement).  Here, notice for the claims involved could 
not have been provided prior to the rating decision from 
which the notice of disagreement flowed.


ORDER

Entitlement to a compensable rating for a bilateral hearing 
loss disorder during the period from May 17, 2001, to June 
17, 2003, is denied.

Entitlement to a rating in excess of 30 percent for bilateral 
hearing loss is denied.


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



